Reinstatement granted.
APPENDIX
REPORT OF THE COMMITTEE ON PROFESSIONAL RESPONSIBILITY ON APPLICATION FOR REINSTATEMENT, ARTICLE XV, SECTION 12
The Report of the Louisiana State Bar Association, appearing herein through the Committee on Professional Responsibility and that Committee’s Assistant Counsel, Cheri A. Cotogno, respectfully represents:
*4421. That in keeping with the provisions of Article XV, Section 12 of the Articles of Incorporation of the Louisiana State Bar Association, the Committee was furnished a copy of the “Application for Reinstatement” filed by Jimmie A. Brumfield, and
2. That after its investigation, the Committee in keeping with its policy, advised the applicant that the Committee could not recommend approval without further evidence, at which time applicant requested a hearing, and
3. Such a hearing was held on August 24, 1989, a verbatim record was made and is attached hereto and made a part hereof, and
4. Based upon the contents of the application for reinstatement, and the testimony of the applicant, the Committee feels that Jimmie A. Brumfield has indicated that he does, at this time, possess such good moral character as deserved to be considered for reinstatement, and
5. For that reason, the Committee’s position is that it does by majority vote recommend approval of the application for reinstatement of Jimmie A. Brumfield.
WHEREFORE, the Louisiana State Bar Association, through the Committee on Professional Responsibility, prays that this Report be deemed sufficient; that the Court, after consideration of the application of Jimmie A. Brumfield enter such order or orders it deems appropriate herein, and that the cost of the hearing be assessed against Jimmie A. Brumfield, all in keeping with Section 12 of Article XV of the Rules of Disciplinary Procedure.
LOUISIANA STATE BAR ASSOCIATION
COMMITTEE ON PROFESSIONAL RESPONSIBILITY
Frank J. Gremillion, Chairman
Elizabeth A. Alston
Robert J. Boudreau
Trevor Bryan
Robert Contois, Jr.
William W. Hall
Carrick R. Inabnett
T. Haller Jackson III
Harvey J. Lewis
Christine Lipsey
Edmund McCollam
Gerard F. Thomas, Jr.
Thomas 0. Collins, Jr., Executive Counsel
Cheri A. Cotogno, Assistant Counsel BY: /s/ Cheri A. Cotogno Cheri A. Cotogno, Assistant Counsel